PER CURIAM.
This cause is before us on appeal from judgments and sentences for violation of probation, possession of cocaine with intent to sell, and resisting arrest without violence. Appellant’s counsel has filed an An-*696ders1 brief in which he correctly points out that the sentencing order for resisting arrest without violence, a misdemeanor, reflects habitual offender status. We must, therefore, remand this case to the trial court with instructions to delete the habitual offender provision from appellant’s sentence for this offense. DuBose v. State, 585 So.2d 1198 (Fla. 1st DCA 1991); Peterson v. State, 576 So.2d 1385 (Fla. 4th DCA 1991). The judgments and sentences are otherwise affirmed.
BOOTH, SMITH and ALLEN, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).